DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21, upon which claim 25 depends, recites that the densely-spaced shield holes comprise a cylindrical shape along a full length of the shield hole, which would require the shield holes to be orthogonal to the inner surface.  Claim 25 recites that the densely-spaced shield holes are oriented at an oblique angle with respect to the inner surface, such that claim 25 does not comprise all of the limitations of claim 21, upon which claim 25 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 32 is rejected for the same reason as claim 25, where claim 32 does not comprise all of the limitations of claim 30, upon which the claim depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24, 26-27, 30-31, 33-34, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Patel 7,509,809 in view of Bunker 2016/0245094 and Beck 2009/0067998.
	In regards to Independent Claim 21, Patel teaches a combustor (16) for a turbine engine (10) comprising: a combustor liner (26) having an inner surface defining a combustion zone (surface facing combustion zone 32); an annular dome (34) mounted upstream of the combustion zone (34 upstream 32 in figure 2); a plurality of mixer assemblies (50, each placed through holes 35) spaced circumferentially around the annular dome (shown in figure 4) to form a fuel-air mixture (58), the fuel-air mixture comprising an axial component and a circumferential component, that is provided to the combustion zone (axial and circumferential components of fuel cone 58, formed by air swirlers 57 generating a circumferential component with the axial component shown in the figures); a field defining an area of the combustor liner (area 45) having a plurality of sparsely-spaced film holes (48) defining a first distance between adjacent sparsely-spaced film holes (spacing between holes 48); and a patch (60) defining an area located within the field at a location where the circumferential component interacts with the combustor liner during operation (60 immediately downstream from each nozzle 50, such that air entering through holes 46 of patch 60 interact with fuel mix cone 58, Col. 4, ll. 19-25), the patch having a plurality of densely-spaced shield holes (46) defining a second distance between adjacent densely-spaced shield holes, the second distance smaller than the first distance (spacing between 46 less than spacing between 48, Col. 4, ll. 28-30), and the plurality of densely-spaced shield holes (46) have a circular shield hole exit (holes 46 shown in figure 3 comprise a circular cross-section).  However, Patel does not teach that the plurality of sparsely-spaced film holes have a length with a diffuser end defining a film hole exit, or that the densely-spaced shield holes comprise a cylindrical shape along a full length of the shield hole.  Bunker teaches using film cooling holes (96) with a diffuser exit (112).  Beck teaches using film cooling holes (28) angled orthogonally (figure 1) or oblique (figure 6) to the inner surface (25, facing interior 22).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the sparsely-spaced film holes of Patel with the film hole diffuser of Bunker, and to substitute the obliquely angled densely-spaced shield holes of Patel with the orthogonally angled holes of Beck, in order to expand the cooling fluid to form a wider cooling film (paragraph [0039] of Bunker), and to obtain predictable results (in this case, admitting air for a cooling film along the interior of the combustor liner, wherein the orthogonal orientation results in a cylindrical shape along the length of the hole) as an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding Dependent Claims 22 and 23, Patel in view of Bunker and Beck teaches the invention as claimed and discussed above, and Patel further teaches that the plurality of sparsely-spaced film holes are angled at an oblique angle with respect to the inner surface to form a laminar flow along the inner surface (holes 48, which are a subset of holes 44, are angled downstream to form a film along the inner surface of the liner, Col. 3, ll. 46-51). 
Regarding Dependent Claim 24, Patel in view of Bunker and Beck teaches the invention as claimed and discussed above.  However, Patel in view of Bunker and Beck does not teach that the shield holes are angled at the same angle as the plurality of sparsely-spaced film holes with respect to the inner surface.  Beck teaches using film cooling holes (28) angled orthogonally (figure 1) or oblique (figure 6) to the inner surface (25, facing interior 22).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to substitute the obliquely angled sparsely-spaced film holes of Patel in view of Bunker and Beck with the orthogonally angled holes of Beck, in order to obtain predictable results (in this case, admitting air for a cooling film along the interior of the combustor liner) as an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding Dependent Claim 26, Patel in view of Bunker and Beck teaches the invention as claimed and discussed above, and further teaches that the plurality of densely-spaced shield holes are oriented orthogonally with respect to the inner surface (see rejection of claim 21 above).
Regarding Dependent Claim 27, Patel in view of Bunker and Beck teaches the invention as claimed and discussed above, and Patel teaches that the plurality of sparsely-spaced film holes include a first cross-sectional area and the plurality of densely-spaced shield holes include a second cross-sectional area that is different than the first cross-sectional area (Col. 4, ll. 39-47).
In regards to Independent Claim 30, Patel teaches a combustor liner (26) comprising: an inner surface (surface of 26 facing 32) defining a combustion zone (32) for receiving a fuel-air mixture (58) comprising an axial component and a circumferential component (axial and circumferential components to fuel cone 58, formed by air swirlers 57 generating a circumferential component with the axial component shown in the figures); a field defining an area of the combustor liner (area 45) having a plurality of sparsely-spaced film holes (48) defining a first distance between adjacent sparsely-spaced film holes (spacing between holes 48); and a patch (60) defining an area located within the field at a location where the circumferential component interacts with the combustor liner during operation (60 immediately downstream from each nozzle 50, such that air entering through holes 46 of patch 60 interact with fuel mix cone 58, Col. 4, ll. 19-25), the patch having a plurality of densely-spaced shield holes (46) defining a second distance between adjacent densely-spaced shield holes, the second distance smaller than the first distance (spacing between 46 less than spacing between 48, Col. 4, ll. 28-30); wherein the plurality of densely-spaced shield holes have a circular shield hole exit (holes 46 shown in figure 3 comprise a circular cross-section).  However, Patel does not teach that the plurality of sparsely-spaced film holes have a length with a diffuser end defining a film hole exit, or that the densely-spaced shield holes comprise a cylindrical shape along a full length of the shield hole.  Bunker teaches using film cooling holes (96) with a diffuser exit (112).  Beck teaches using film cooling holes (28) angled orthogonally (figure 1) or oblique (figure 6) to the inner surface (25, facing interior 22).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the sparsely-spaced film holes of Patel with the film hole diffuser of Bunker, and to substitute the obliquely angled densely-spaced shield holes of Patel with the orthogonally angled holes of Beck, in order to expand the cooling fluid to form a wider cooling film (paragraph [0039] of Bunker), and to obtain predictable results (in this case, admitting air for a cooling film along the interior of the combustor liner, wherein the orthogonal orientation results in a cylindrical shape along the length of the hole) as an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding Dependent Claim 31, Patel in view of Bunker and Beck teaches the invention as claimed and discussed above, and Patel further teaches that the plurality of sparsely-spaced film holes are angled at an oblique angle with respect to the inner surface (holes 48, which are a subset of holes 44, are angled downstream to form a film along the inner surface of the liner, Col. 3, ll. 46-51). 
	Regarding Dependent Claim 33, Patel in view of Bunker and Beck teaches the invention as claimed and discussed above, and further teaches that the plurality of densely-spaced shield holes are oriented orthogonally with respect to the inner surface (see rejection of claim 21 above).
Regarding Dependent Claim 34, Patel in view of Bunker and Beck teaches the invention as claimed and discussed above, and Patel further teaches that the plurality of sparsely-spaced film holes include a first cross-sectional area and the plurality of densely-spaced shield holes include a second cross-sectional area that is different than the first cross-sectional area (Col. 4, ll. 39-47).
	In regards to Independent Claim 37, Patel teaches a method of reducing an interaction of a fuel-air mixture (58) with a cooling film (film generated by holes 48, and downstream holes, Col. 3, ll. 26-29) in a combustor (16) having a combustor liner (26) at least partially defining a combustion zone (32), the method comprising: flowing a cooling fluid (compressed air from 20) through a set of film holes (downstream holes through 26, Col. 3, ll. 26-29) in the combustor liner; forming a laminar flow of the cooling fluid along an inner surface of the combustor liner (effusion/film cooling of the inner liner walls, Col. 3, ll. 26-29); swirling a fuel-air mixture into the combustion zone to form an axial flow component and a circumferential flow component (swirling of fuel and air in cone 58 with air swirlers 57); flowing the cooling fluid through a set of shield holes (46) extending through the combustor liner in an area on the inner surface of the combustor liner where the circumferential flow component interacts with the laminar flow (area 60, Col. 4, ll. 19-25); exhausting the cooling fluid through a shield hole exit having a circular cross-section (holes 46 shown in figure 3 comprise a circular cross-section); and forming a shield flow for shielding the laminar flow from the circumferential flow component (cooling flow entering through 46 will protect laminar flow downstream of 60 in the same way as disclosed, with a trapezoidal shaped area adjacent to the fuel injectors and upstream from effusion holes).  However, Patel does not teach that the plurality of sparsely-spaced film holes have a length with a diffuser end defining a film hole exit, or that the densely-spaced shield holes comprise a cylindrical shape along a full length of the shield hole.  Bunker teaches using film cooling holes (96) with a diffuser exit (112).  Beck teaches using film cooling holes (28) angled orthogonally (figure 1) or oblique (figure 6) to the inner surface (25, facing interior 22).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the sparsely-spaced film holes of Patel with the film hole diffuser of Bunker, and to substitute the obliquely angled densely-spaced shield holes of Patel with the orthogonally angled holes of Beck, in order to expand the cooling fluid to form a wider cooling film (paragraph [0039] of Bunker), and to obtain predictable results (in this case, admitting air for a cooling film along the interior of the combustor liner, wherein the orthogonal orientation results in a cylindrical shape along the length of the hole) as an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
	Regarding Dependent Claim 38, Patel in view of Bunker and Beck teaches the invention as claimed and discussed above, and Patel further teaches flowing the cooling fluid through a set of film holes comprises flowing the cooling fluid through sparsely-spaced film holes in the combustor liner (holes 48 and downstream holes, Col. 3, ll. 26-29, which a sparsely-spaced as shown in figures 3 and 4, additionally, sparsely-spaced is a relative term in the context of the instant claim).
	Regarding Dependent Claim 39, Patel in view of Bunker and Beck teaches the invention as claimed and discussed above, and Patel further teaches flowing the cooling fluid through a patch of densely-spaced film holes (46) relative to the sparsely-spaced film holes (48) in the combustor liner (as shown in figures 3 and 4).
	Regarding Dependent Claim 40, Patel in view of Bunker and Beck teaches the invention as claimed and discussed above, and Patel further teaches changing a direction of the circumferential flow component with a momentum of the shield flow (cooling flow through 46 will impact fuel air mix 58 when they come into contact, Col. 5, ll. 22-28, where the structure and function of the cooling flow passing through cooling holes 46 is the same as the same disclosed structure).

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that examiner has not given a motivation for modifying the exits of the film holes of Patel with the diffuser of Bunker, Examiner disagrees.  The rejection mailed 3/22/2022 and the rejection of the instant action above state the motivation as “to expand the cooling fluid to form a wider cooling film (paragraph [0039] of Bunker)”.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Patel teaches the sparse film holes and dense shield holes, and Bunker teaches using a diffuser at the ends of film holes.
Applicant’s arguments with respect to limitations including the newly amended cylindrical shield holes have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741